DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-29 and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Boone et al. (US 2016/0025199) in view of Shchokin et al. (US 2016/0144694) and further in view of Wu (US 2015/0377329).
Regarding claim 24, Boone discloses a strut system (see Abstract, FIGS. 1-10) comprising: a top sleeve (320), a bottom sleeve (220) having an internal chamber and arranged for sliding displacement relative to said top sleeve (see ¶ 0022), said top and bottom sleeves slidably engaged with one another (see FIGS. 4A, 4B) and a bottom rod (610) positioned at least partially in said internal chamber of said see FIG. 2B); a drive system (400, 500), said drive system including a motor (420), a motor housing (410), a gear drive system (500), and a drive motor release (524, 525, 710, 712), said gear drive system interconnecting said motor to said bottom rod to enable said motor to cause rotation of said bottom rod (see ¶ 0024), said gear drive system including one or more gears selected from the group consisting of a motor gear (422) connected to said motor, an intermediate gear (522, 524), and a rod gear (526) connected to said bottom rod (see FIG. 9B), said drive motor release including a release arrangement to be used by a user to terminate said motor from driving rotation of said bottom rod when said release arrangement is used by the user (see ¶ 0029), said release arrangement configured to cause one or more gears of said gear drive system to be repositioned from its engagement position when said release arrangement is used by said user (see FIG. 9B, ¶ 0029); wherein rotation of said bottom rod in a first direction causes said top rod to move in a direction that causes said top sleeve to move to an extended position (see FIG. 4A, ¶ 0024), and wherein rotation of said bottom rod in a direction opposite said first direction causes said top rod to move in a direction that causes said top sleeve to move to a retracted position (see FIG. 4B, ¶ 0024).
Boone does not disclose a top rod positioned at least partially in said internal chamber of said top sleeve, said top rod including an internal cavity and a bottom rod connector; a bottom rod positioned at least partially in said internal chamber of said bottom sleeve, a top portion of said bottom rod extending into said internal cavity of said top rod and configured to move within said internal cavity when said top sleeve moves between 
Shchokin teaches a strut system (see Abstract, FIGS. 4, 5) comprising a top sleeve (78) having an internal chamber (82) (see FIG. 4), a bottom sleeve (32’) having an internal chamber (34’) and arranged for sliding displacement relative to said top sleeve, said top and bottom sleeves slidably engaged with see ¶ 0068); a top rod (80) positioned at least partially in said internal chamber of said top sleeve (see FIG. 4), said top rod including an internal cavity (86) and a bottom rod connector (58’); a bottom rod (40’) positioned at least partially in said internal chamber of said bottom sleeve (see FIG. 4), a top portion of said bottom rod extending into said internal cavity of said top rod and configured to move within said internal cavity when said top sleeve moves between extended and retracted positions (see FIGS. 4, 5; ¶ 0068); a spring arrangement (68’) positioned at least partially in said internal chamber of said bottom sleeve and/or said internal chamber of said top sleeve (see FIG. 4).
It would have been obvious to replace the top sleeve, bottom sleeve and bottom rod of Boone with the top sleeve, bottom sleeve, top rod, bottom rod and spring arrangement of Shchokin to assist in lifting a mechanical part during both powered and unpowered operation of the motor/gear assembly, and to reduce starting resistance and wear for the motor (see e.g. Shchokin, ¶ 0062).  
Boone does not disclose that said release arrangement includes a cable connected to said gear drive system.  
Wu teaches a strut system (see Abstract, FIGS. 1-6) comprising a release arrangement (see Abstract) including a cable (see cable connected to (821)) connected to a gear drive system (52) (via (821, 81)).
It would have been obvious to replace the hydraulic release of Boone with the cable release of Wu substitute one known element for another yielding only predictable results.  Furthermore, the cable connection eliminates the possibility of failure due to leaks and further eliminates the need for hydraulic sealings and fluid pressure generating means.  
Regarding claim 25, Shchokin teaches that a longitudinal length of said bottom rod (40’) is different from a longitudinal length of said internal chamber of said bottom sleeve (32’) (see FIG. 4).  
Regarding claim 26, Boone discloses a longitudinal axis of said motor is parallel to a longitudinal axis of said bottom rod (see FIG. 2B).  
see e.g. ¶ 0094, “strut 200 is prohibited from rotating due to its connection with the vehicle body and lift gate”).  
Regarding claim 28, Shchokin teaches that said strut system remains operable via said spring arrangement after said user activates said release arrangement (see e.g. ¶ 0062).  
Regarding claim 29, Shchokin teaches that said spring arrangement includes a) one or more mechanical springs (see FIG. 4).  
Regarding claim 44, Boone discloses a method of disengaging a drive of a strut (see Abstract, ¶ 0029) including the steps of: -providing a strut system (100), said strut system comprising: a top sleeve (320) having an internal chamber; a bottom sleeve (220) having an internal chamber and arranged for sliding displacement relative to said top sleeve (see ¶ 0022), said top and bottom sleeves slidably engaged with one another (see FIGS. 4A, 4B); Page 8 of 11a bottom rod (610) positioned at least partially in and connected to said internal chamber of said bottom sleeve (see FIG. 2B); and a drive system (400, 500), said drive system including a motor (420), a motor housing (410), a gear drive system (500), and a drive motor release (524, 525, 710, 712), said gear drive system interconnecting said motor to said bottom rod to enable said motor to cause rotation of said bottom rod (see ¶ 0024), said gear drive system including one or more gears selected from the group consisting of a motor gear (422) connected to said motor, an intermediate gear (522, 524), and a rod gear (526) connected to said bottom rod (see FIG. 9B), said drive motor release including a release arrangement to be used by a user to terminate said motor from driving rotation of said bottom rod when said release arrangement is used by the user (see ¶ 0029), said release arrangement configured to cause one or more gears of said gear drive system to be repositioned from its engagement position when said release arrangement is used by said user (see FIG. 9B, ¶ 0029); wherein rotation of said bottom rod in a first direction causes said top rod to move in a see FIG. 4A, ¶ 0024), and wherein rotation of said bottom rod in a direction opposite said first direction causes said top rod to move in a direction that causes said top sleeve to move to a retracted position (see FIG. 4B, ¶ 0024) and, terminating said motor from driving rotation of said bottom rod by use of said release arrangement (see ¶ 0029).  
Boone does not disclose providing a top rod positioned at least partially in said internal chamber of said top sleeve, said top rod including an internal cavity and a bottom rod connector; a bottom rod positioned at least partially in said internal chamber of said bottom sleeve, a top portion of said bottom rod extending into said internal cavity of said top rod and configured to move within said internal cavity when said top sleeve moves between said extended and retracted positions; a spring arrangement positioned at least partially in said internal chamber of said bottom sleeve and/or said internal chamber of said top sleeve,
Shchokin teaches a strut system (see Abstract, FIGS. 4, 5) comprising a top sleeve (78) having an internal chamber (82) (see FIG. 4), a bottom sleeve (32’) having an internal chamber (34’) and arranged for sliding displacement relative to said top sleeve, said top and bottom sleeves slidably engaged with one another (see ¶ 0068); a top rod (80) positioned at least partially in said internal chamber of said top sleeve (see FIG. 4), said top rod including an internal cavity (86) and a bottom rod connector (58’); a bottom rod (40’) positioned at least partially in said internal chamber of said bottom sleeve (see FIG. 4), a top portion of said bottom rod extending into said internal cavity of said top rod and configured to move within said internal cavity when said top sleeve moves between extended and retracted positions (see FIGS. 4, 5; ¶ 0068); a spring arrangement (68’) positioned at least partially in said internal chamber of said bottom sleeve and/or said internal chamber of said top sleeve (see FIG. 4).
It would have been obvious to replace the top sleeve, bottom sleeve and bottom rod of Boone with the top sleeve, bottom sleeve, top rod, bottom rod and spring arrangement of Shchokin to assist in see e.g. Shchokin, ¶ 0062).  
Boone does not disclose that said release arrangement includes a cable connected to said gear drive system.  
Wu teaches a strut system (see Abstract, FIGS. 1-6) comprising a release arrangement (see Abstract) including a cable (see cable connected to (821)) connected to a gear drive system (52) (via (821, 81)).
It would have been obvious to replace the hydraulic release of Boone with the cable release of Wu substitute one known element for another yielding only predictable results.  Furthermore, the cable connection eliminates the possibility of failure due to leaks and further eliminates the need for hydraulic sealings and fluid pressure generating means.  
Regarding claim 45, Shchokin teaches that said strut system remains operable via said spring arrangement after said step of terminating (see e.g. ¶ 0062).  
Regarding claim 46, Shchokin discloses that said spring arrangement includes a) one or more mechanical springs (see FIG. 4).  
Regarding claim 47, Shchokin discloses that said spring arrangement includes a) one or more mechanical springs (see FIG. 4).  
Terminal Disclaimer
The terminal disclaimer filed on 10-Dec-2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,935,096 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 30-43 would be allowable if the double patenting rejection is overcome by amending the claims or filing a terminal disclaimer.

Response to Arguments
Applicant’s arguments with respect to claims 24 and 44 have been considered but are moot in view of the new grounds of rejection noted above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

March 12, 2022